The Attorney               Gene~ral of Texas
                                         March    26,   1981

MARK WHITE
Attorney General

                   Honorable Mike Driscoll                     Opinion No. MN- 3 15
                   County Attorney
                   1001 Preston, Suite 634                     Re: Criminal     District      Courts
                   Houston, Texas ‘77002                       Manager of Harris County

                   Dear Mr. Driscoll:
                         You have requested our opinion as to whether             the Harris County
                   Commissioners Court is authorized to create or abolish,      and to set the salary
                   for, the position of criminal district courts manager.       We are advised that
                   said manager is responsible to the criminal district court    judges, who appoint
                   him, and that he is manager of all criminal district court    coordinators.

                         Statutory authority for a court coordinator system in counties with a
                   population over 700,000 is conferred by article 1918a, V.T.C.S. That article
                   provides as follows:

                                   The criminal district courts and the district courts
                               of general jurisdiction giving oreference to criminal
                               cases. . . ma y establ&h       ;;lh maintain    a court
                               coordinator system. The district courts shall, by rule,
                               designate     the duties to be performed         by the
                               coordinators to improve crimmal justice and expedite
                               the orocessine of criminal cases through the district
                               courts. . . . T-he co1Irt coordinators serve by appoint-
                               ment of the district courts and at the pleasure of the
                               district courts, and shall receive reasonable com-
                               pensation to be determined by the judges of those
                               e,        not to exceed 70 oercent of the salary paid by
                               the sta te to the judges of those courts. The district
                               courts may appoint appropriate staff and supportmg
                               personnel according to the needs of each local
                               jurisdictton.   The commissioners court of each county
                               shall provide from the fines and fees collected by
                               these courts the necessary funding for the court
                               coordinator system on order and directive of the
                               district courts to be served, provided that if said
                               fines or fees are insufficient to provide the total
                               funding for this program the county shall provide the
                               additional funds needed. (Emphasis added).




                                                   P.   1003
Honorable Mike Driscoll - Page Two        (MW-315)




        We will assume for purposes of this opinion that the position of criminal district
courts manager may validly be created as part of a court coordinator system. Article
19l9a expressly provides that the responsibility for establishing and maintaining such a
system is vested in the criminal district courts and the district courts of general
jurisdiction which give preference to criminal cases. The judges of these courts also
have express authority to determine salaries.        Funding for the establishment and
maintenance of such a system is likewise mandated by article 1918a.

       In view of these provisions, which clearly assign responsibility for a court
coordinator   system to certain district courts, we answer your questions in the
negative.

                                     SUMMARY

               The Commissioners Court of Harris County is not authorized
           to create the position of or set the salary for a criminal district
           courts manager.

                                           m#



                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
James Allison
Jon Bible
Rick Gilpin
Bruce Youngblood




                                        PO 1004